DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 1, 2, 5-13 and 23-26 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. The Applicant argues that the prior art fails to teach that the first fluid coating is applied onto a surface of a building panel to obtain an uppermost coating layer and that the barrier components are applied onto the uppermost coating layer before its complete gelation while it is still wet. The Applicant contends that Hansson teaches that the uppermost wear layer should be completely cured to achieve a thick and plane wear layer that offers both abrasion and scratch resistance. Therefore, Applicant asserts that one would have no reason to arrive at the .
However, it should be noted that the uppermost coating layers of Applicant’s claims are only the uppermost coating layer immediately after application and that after the barrier components and photocatalytic particles are applied additional more uppermost coating layers will result. The claims do not require the uppermost coating layer to be the uppermost coating layer at the end of the process. In fact, the barrier layer and/or the photocatalytic layer will end up being the uppermost coating layer at the end of Applicant’s claimed process. Therefore, the prior art is completely consistent with this interpretation of the claim. Hansson teaches that the applied coating fluid is an uppermost partially cured coating layer at which point the barrier components are applied to this uppermost coating layer as outlined in the Rejection as presented below. Therefore, the Examiner maintains that the prior art of record makes obvious the claims as currently presented.
The Applicant further argues that Hansson discloses that the inclusion of large particles, which the Office interprets as barrier components, should not be present at the upper portions of the wear layer. However, the Examiner notes that Hansson is simply being relied upon for its teaching regarding application of barrier particles to a still partially wet layer to modify Toida’s process for application of their silicium barrier particles. Toida is not being modified by application of large particles as disclosed by Hansson. Furthermore, application of Toida’s particles in the manner recited by Hansson would improve scratch resistance by incorporating the particles into the layer to provide a longer lasting improved coating. Additionally, the Examiner notes that Hansson does actually teach incorporation of small barrier particles near the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
1.	Claims 1, 2, 5-13 and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toida et al. (JP2001-038858, reference is made to the English machine translation of the detailed description) in view of Hansson et al. (U.S. PGPUB No. 2003/0207083) as evidenced by Showa Denko (“SDK Develops TiO2 Photocatalyst Responsive to Visible Light”).


I.	Regarding claims 1, 2, 5-13 and 24-26, Toida teaches a method of coating a substrate, such as a building panel (0104), selected from the group as claimed in claim 6 (0015), comprising: applying a first radiation curable coating fluid (0048) comprising an organic binder, potentially comprising an epoxy acrylate (0028), on a surface of the panel to obtain one coating layer (0048) which at this point in time can be considered the uppermost coating layer; curing the one coating layer (0048); applying a barrier coating fluid (0064 and 0084) comprising silicium containing barrier components (0065) to the uppermost coating layer to obtain a barrier layer having a thickness overlapping the claimed range (0064); drying the barrier layer (0084); applying a photocatalytic fluid comprising photocatalytic particles having a size as claimed (Toida at 0140, note that NTB-23 is a nanotitania with a size of 10 nm, see Showa Denko at paragraphs 2 and 6) on the barrier layer to obtain a photocatalytic layer having a thickness that abuts the range as claimed (0091-0093 and 0100, note that Toida teaches up to .8 microns which will be expected to inherently have the same properties of a layer having a thickness of 0.80001 microns, thereby making obvious the claimed range); and drying the photocatalytic layer (0140).  Toida further teaches that the barrier or photocatalytic fluids may be aqueous (0140) and applied 
However, Hansson teaches applying barrier components, such as silicon containing particles (0017) to a still wet, not completely gelled, UV curing lacquer (0017) which is an uppermost coating layer when the barrier components are applied.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Toida’s barrier components to the partially cured, still wet uppermost coating layer before complete gelation of the coating layer.  One would have been motivated to make this modification as Hansson teaches that applying the barrier components in this manner allows for the silicon containing particles to become embedded in the wet lacquer (0017) and increases abrasion resistance substantially (0017) while preventing the particles from being easily removed from the coating.

II.	Regarding claim 23, Toida in view of Hansson as evidenced by Showa Denko teach all the process steps as claimed (see above) but fail to explicitly teach an area of mixed barrier and photocatalytic particles being formed. However, the Examiner contends that Toida in view of Hansson as evidenced by Showa Denko’s process would inherently result in an area of mixed 

Conclusion
	Claims 1, 2, 5-13 and 23-26 are pending.
	Claims 1, 2, 5-13 and 23-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT S WALTERS JR/
January 15, 2021Primary Examiner, Art Unit 1796